UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27782 Dime Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3297463 (I.R.S. employer identification number) 209 Havemeyer Street, Brooklyn, NY (Address of principal executive offices) (Zip Code) (718) 782-6200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER ACCELERATED FILER X NON -ACCELERATED FILER SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNOX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Classes of Common Stock Number of Shares Outstanding at August 6, 2010 $.01 Par Value Page PART I – FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Financial Condition at June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three-Month and Six-Month Periods Ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Six Months Ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7-22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38-39 Item 4. Controls and Procedures 39 PART II - OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40-41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 5. Other Information 41 Item 6. Exhibits 41-43 Signatures 44 Certain statements contained in this quarterly report on Form 10-Q that are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”), notwithstanding that such statements are not specifically identified as such.In addition, certain statements may be contained in future filings with the U.S. Securities and Exchange Commission (the "SEC"), press releases, and oral and written statements made by management or with its approval that are not statements of historical fact and constitute forward-looking statements within the meaning of the Act.Examples of forward-looking statements include, but are not limited to: (i) projections of revenues, expenses, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii) statements of plans, objectives and expectations of Dime Community Bancshares, Inc. and its subsidiaries (the "Company") or those of its management or board of directors, including those relating to products or services; (iii) statements of future economic performance; and (iv) statements of assumptions underlying such statements. Forward-looking statements include information concerning possible or assumed future results of operations and statements preceded by, followed by or that include the words “believes,” “expects,” “feels,” “anticipates,” “intends,” “plans,” “estimates,” “predicts,” “projects,” “potential,” “outlook,” “could,” “will,” “may” or similar expressions.Forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions.Actual results may differ materially from those expressed in or implied by these forward-looking statements.Factors that could cause actual results to differ from these forward-looking statements include, but are not limited to, the following, as well as those discussed elsewhere in this report and the documents incorporated by reference herein: · the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company's control; · there may be increases in competitive pressure among financial institutions or from non-financial institutions; · changes in the interest rate environment may reduce interest margins; · changes in deposit flows, loan demand or real estate values may adversely affect the business of The Dime Savings Bank of Williamsburgh (the "Bank"); · changes in accounting principles, policies or guidelines may cause the Company's financial condition to be perceived differently; · changes in corporate and/or individual income tax laws may adversely affect the Company's business or financial condition; · general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or banking industry, may be less favorable than currently anticipated; · legislation or regulatory changes may adversely affect the Company's business; · technological changes may be more difficult or expensive than the Company anticipates; · success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; · litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates; and · the risks referred to in the section entitled "Risk Factors." Undue reliance should not be placed on any forward-looking statements.Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update them in light of new information or future events except to the extent required by Federal securities laws. 2 Item 1.Condensed Consolidated Financial Statements DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands except share amounts) June 30, 2010 December 31, 2009 ASSETS: Cash and due from banks $ $ Federal funds sold and other short-term investments Investment securities held-to-maturity (estimated fair value of $5,089 and $5,330 at June 30, 2010 and December 31, 2009, respectively) (Fully unencumbered) Investment securities available-for-sale, at fair value ($34,526 and $27,646 encumbered at June 30, 2010 and December 31, 2009, respectively) Mortgage-backed securities available-for-sale, at fair value ($178,375 and $221,048 encumbered at June 30, 2010 and December 31, 2009, respectively) Trading securities - Loans: Real estate, net Other loans Less allowance for loan losses ) ) Total loans, net Loans held for sale Premises and fixed assets, net Federal Home Loan Bank of New York ("FHLBNY") capital stock Other real estate owned ("OREO") Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Due to depositors: Interest bearing deposits $ $ Non-interest bearing deposits Total deposits Escrow and other deposits Securities sold under agreements to repurchase FHLBNY advances Subordinated notes payable - Trust Preferred securities payable Other liabilities Total Liabilities $ $ Commitments and Contingencies Stockholders' Equity: Preferred stock ($0.01 par, 9,000,000 shares authorized, none issued or outstanding at June 30, 2010 and December 31, 2009) - - Common stock ($0.01 par, 125,000,000 shares authorized, 51,151,115 shares and 51,131,784 shares issued at June 30, 2010 and December 31, 2009, respectively, and 34,547,769shares and 34,395,531 shares outstanding at June 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of deferred taxes ) ) Unallocated common stock of Employee Stock Ownership Plan ("ESOP") ) ) Unearned Restricted Stock Award common stock ) ) Common stock held by Benefit Maintenance Plan ("BMP") ) ) Treasury stock, at cost (16,603,346 shares and 16,736,253 shares at June 30, 2010 and December 31, 2009, respectively) ) ) Total Stockholders' Equity $ $ Total Liabilities And Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Dollars in thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans secured by real estate $ Other loans 30 37 68 74 Mortgage-backed securities Investment securities Federal funds sold and other short-term investments Total interestincome Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Total other than temporary impairment ("OTTI") losses ) Less:Non-credit portion of OTTI recorded in other comprehensive income (before taxes) 13 63 Net OTTI recognized in earnings ) Service charges and other fees Net mortgage banking (loss) income ) Net gain on securities and sales of other assets ) Income from bank owned life insurance Other Total non-interest income (loss) ) Non-interest expense: Salaries and employee benefits Stock benefit plan amortization expense Occupancy and equipment Federal deposit insurance premiums Data processing costs Provision for losses on OREO - - Other Total non-interest expense Income before income taxes Income tax expense Net income $ Earnings per Share: Basic $ Diluted $ STATEMENTS OF COMPREHENSIVE INCOME Net Income $ Amortization and reversal of net unrealized loss on securities transferred from available-for-sale to held-to- maturity, net of taxes of $17 and $75 during the three months ended June 30, 2010 and 2009, respectively, and $29 and $807 during the six months ended June 30, 2010 and 2009, respectively 21 89 36 Reduction in non-credit component of OTTI charge, net of taxes of $178 and $168 during the three months ended June 30, 2010 and 2009, respectively, and $303 and $168 during the six months ended June 30, 2010 and 2009, respectively Non-credit component of OTTI charge recognized during the period, net of tax benefits of $(5) and $(123) during the three months ended June 30, 2010 and 2009, respectively, and net of tax benefits of $(27) and $(603) during the six months ended June 30, 2010 and 2009, respectively (8 ) Reclassification adjustment for securities sold during the period, net of taxes of $127 during thethree months ended June 30, 2010, and $384 and $195 during the six months ended June 30, 2010 and 2009, respectively ) - ) ) Net unrealized securities gains arising during the period, net of taxes of $239 and $765 during the three months ended June 30, 2010 and 2009, respectively, and $479 and $3,651 during the six months ended June 30, 2010 and 2009, respectively Defined benefit plan adjustments, net of tax benefits of $(535) during the three months ended June 30, 2010, and $(560) during the six months ended June 30, 2010 ) - ) - Comprehensive Income $ See notes to condensed consolidated financial statements. 4 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands) Six Months Ended June 30, STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Common Stock (Par Value $0.01): Balance at beginning of period $ $ Balance at end of period Additional Paid-in Capital: Balance at beginning of period Stock options exercised - Forfeited restricted stock award shares returned to treasury stock 3 - Tax (expense) benefit of stock plans 88 ) BMP award distribution ) - BMP reclassification - Amortization of excess fair value over cost – ESOP stock and stock options expense Release from treasury stock for restricted stock award shares 47 ) Balance at end of period Retained Earnings: Balance at beginning of period Net income for the period Cash dividends declared and paid ) ) Cumulative effect adjustment for the adoption of ASC 320-10-65,net of taxes of $1,034 - BMP reclassification - Balance at end of period Accumulated Other Comprehensive Loss, net of tax: Balance at beginning of period ) ) Cumulative effect adjustment for the adoption of ASC 320-10-65, net of taxes of $1,034 - ) Amortization and reversal of net unrealized loss on securities transferred from available-for-sale to held-to-maturity, net of tax 36 Non-credit component of OTTI charge recognized during the period, net of tax ) ) Reduction in non-credit component of OTTI during the period, net of tax Decrease in unrealized loss on available-for-sale securities during the period Adjustments related to defined benefit plans, net of tax ) - Balance at end of period ) ) ESOP: Balance at beginning of period ) ) Amortization of earned portion of ESOP stock Balance at end of period ) ) Unearned Restricted Stock Award Common Stock: Balance at beginning of period ) ) Amortization of earned portion of restricted stock awards Forfeited restricted stock award shares returned to treasury stock - Release from treasury stock for restricted stock award shares ) ) Balance at end of period ) ) Treasury Stock, at cost: Balance at beginning of period ) ) Forfeited restricted stock award shares returned to treasury stock ) - Release from treasury stock for restricted stock award shares Balance at end of period ) ) Common Stock Held by BMP: Balance at beginning of period ) ) BMP award distribution 28 - Balance at end of period ) ) TOTAL STOCKHOLDERS' EQUITY See notes to condensed consolidated financial statements. 5 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars In thousands) Six Months Ended June 30 , CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Net loss on sale of OREO - 92 Net gain on sale of loans originated for sale ) ) Net gain on sale of investment securities available-for-sale ) ) Net gain recognized on the transfer of securities from available-for-sale into trading ) - Net loss on trading securities 65 - Net depreciation and amortization ESOP compensation expense Stock plan compensation (excluding ESOP) Provision for loan losses Provision for losses on OREO - Provision to increase the liability for loans sold with recourse - Recovery of write down of mortgage servicing asset - ) OTTI charge for investment securities recognized in earnings Increase in cash surrender value of Bank Owned Life Insurance ) ) Deferred income tax credit ) ) Excess tax cost (benefit) of stock plans ) Changes in assets and liabilities: Origination of loans held for sale ) ) Proceeds from sale of loans held for sale (Increase) Decrease in other assets ) Decrease in other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net increase in federal funds sold and other short term investments ) - Proceeds from principal repayments of investment securities held-to-maturity 90 Proceeds from maturities of investment securities available-for-sale - - Proceeds from calls and principal repayments of investment securities available-for-sale - Proceeds from sales of investment securities available-for-sale Purchases of investment securities available-for-sale ) - Principal collected on mortgage backed securities available-for-sale Purchases of mortgage backed securities available-for-sale - - Net increase in loans ) ) Proceeds from the sale of OREO Purchases of fixed assets, net ) ) Redemption of FHLBNY capital stock Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in due to depositors Netincrease (decrease) in escrow and other deposits ) Increase in securities sold under agreements to repurchase ) - Increase(Decrease) in FHLBNY advances ) Repayment of subordinated note ) _ Cash dividends paid ) ) Exercise of stock options - Excess tax (cost) benefit of stock plans 88 ) Net cash (used in) provided by financing activities ) INCREASE IN CASH AND DUE FROM BANKS CASH AND DUE FROM BANKS, BEGINNING OF PERIOD CASH AND DUE FROM BANKS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest Loans transferred to OREO - Portfolio loans transferred to held for sale - Amortization of unrealized loss on securities transferred from available-for-sale to held-to-maturity 65 Reversal of unrealized loss on securities transferred from available-for-sale to held-to-maturity - Net (decrease) increase in non-credit component of OTTI ) Adjustments to other comprehensive income from defined benefit plans, net of tax $ ) - See notes to condensed consolidated financial statements. 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.NATURE OF OPERATIONS Dime Community Bancshares, Inc. (the "Holding Company") is a Delaware corporation and parent company of the Bank, a federally-chartered stock savings bank.The Holding Company's direct subsidiaries are the Bank, Dime Community Capital Trust 1 and 842 Manhattan Avenue Corp.The Bank's direct subsidiaries are Boulevard Funding Corp., Dime Insurance Agency Inc. (f/k/a Havemeyer Investments, Inc.), DSBW Preferred Funding Corporation, DSBW Residential Preferred Funding Corp., Dime Reinvestment Corp. and 195 Havemeyer Corp. The Bank maintains its headquarters in the Williamsburg section of Brooklyn, New York and operates twenty-four full service retail banking offices located in the New York City boroughs of Brooklyn, Queens, and the Bronx, and in Nassau County, New York.The Bank’s principal business is gathering deposits from customers within its market area and via the internet, and investing them primarily in multifamily residential, commercial real estate, one- to four-family residential, construction and land acquisition, and consumer loans, as well as mortgage-backed securities (“MBS”), obligations of the U.S. Government and Government Sponsored Entities ("GSEs"), and corporate debt and equity securities. 2.SUMMARY OF ACCOUNTING POLICIES In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair presentation of the Company's financial condition as of June 30, 2010, the results of operations and statements of comprehensive income for the three-month and six-month periods ended June 30, 2010 and 2009, and the changes in stockholders' equity and cash flows for the six months ended June 30, 2010 and 2009.The results of operations for the three-month and six-month periods ended June 30, 2010 are not necessarily indicative of the results of operations for the remainder of the year ending December 31, 2010.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") have been omitted pursuant to the rules and regulations of the SEC. The preparation of the condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Areas in the accompanying condensed consolidated financial statements where estimates are significant include the allowance for loan losses, valuation of mortgage servicing rights, asset impairment adjustments related to the valuation of goodwill and OTTI of securities, loan income recognition, the valuation of financial instruments, recognition of deferred tax assets and unrecognized tax benefits and the accounting for defined benefit plans sponsored by the Company. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2009 and notes thereto. 3.RECENT ACCOUNTING PRONOUNCEMENTS In July 2010. the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No 2010-20, "Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses" ("ASU 2010-20").ASU 2010-20 requires companies to provide a greater level of disaggregated information regarding: (1) the credit quality of their financing receivables; and (2) their allowance for credit losses.ASU 2010-20 further requires companies to disclose credit quality indicators, past due information, and modifications of its financing receivables. For public companies, ASU 2010-20 is effective for interim and annual reporting periods ending on or after December 15, 2010.ASU 2010-20 encourages, but does not require, comparative disclosures for earlier reporting periods that ended before initial adoption.Adoption of ASU 2010-20 is not expected to have a material impact upon the Company's consolidated financial condition or results of operations. In February 2010, the FASB issued ASU No. 2010-11,"Derivatives and Hedging (Topic 815) – Scope Exception Related to Embedded Credit Derivatives"("ASU 2010-11").ASU 2010-11 clarifies the type of embedded credit derivative that is exempt from embedded derivative bifurcation (separate accounting) requirements, and addresses various accounting issues associated with subordination of one financial instrument to another. ASU 2010-11 affirms that a credit derivative feature related to the transfer of credit risk that is the only form of subordination of one financial instrument to another is not subject to the embedded derivative bifurcation (separate accounting) requirement.Under ASU 2010-11, entities that have contracts containing an embedded credit derivative feature in a form other than such subordination may thus need to separately account for the embedded credit derivative feature.In initially adopting ASU 2010-11, an entity may elect the fair value option for any investment in a beneficial interest in a securitized financial asset.The election must be made on an instrument-by-instrument basis at the beginning of the fiscal quarter of initial adoption.However, an entity must perform an impairment analysis of the investment before the initial adoption.ASU 2010-11 is effective at the beginning of an entity’s first fiscal quarter beginning after June 15, 2010.Management is evaluating the impact of adoption of ASU 2010-11. 7 In January 2010, FASB issued Accounting Standards Update No 2010-06, " Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements." ("ASU 2010-6").ASU 2010-6 required new disclosures related to transfers in and out of fair value hierarchy Levels 1 and 2, as well as certain activities for assets whose fair value is measured under the Level 3 hierarchy. ASU 2010-6 also provided amendments clarifying level of disaggregation and disclosures about inputs and valuation techniques along with conforming amendments to the guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-6 was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the rollforward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Adoption of ASU 2010-6 has not had, and is not expected to have, a material impact upon the Company's financial condition or results of operations. In June 2009, the Financial Accounting Standards Board ("FASB') issued amendments to ASC 860-10 which eliminated the concept of a "qualifying special-purpose entity," and changed various requirements for derecognizing transferred financial assets that were previously established under ASC 860.ASC 860-10 also requires increased disclosure related to transferred financial assets, including securitization transactions, as well as other transactions where companies possess continuing exposure to the risks related to financial assets transferred or sold.For the Company, ASC 860-10 was effective for financial asset transfers occurring after January1,2010.Adoption of ASC 860-10 did not have a material effect upon the Company's financial position or results of operations. On April 9, 2009, the FASB issued ASC 320-10-65, which amended the guidance provided under GAAP related to OTTI of debt securities in order to make it more operational.ASC 320-10-65 modifies the technical criteria related to both the recovery of impairment and collectability of cash flows that a reporting entity may employ in order to avoid recognizing OTTI.Under ASC 320-10-65, OTTI that has been determined to exist on debt securities is to be divided between credit and non-credit components, with changes in the credit component recognized in earnings, and changes in the non-credit component recognized in other comprehensive income.In determining the amount of credit-related OTTI to be recognized, ASC 320-10-65 permits the reporting entity to discount the expected cash flows at the effective interest rate implicit in the security at the date of acquisition.ASC 320-10-65 also requires additional disclosures related to all securities owned by the reporting entity.ASC 320-10-65 did not amend existing recognition and measurement guidance related to OTTI of equity securities.ASC 320-10-65 is required to be applied to both existing investments held by the reporting entity at the beginning of the interim period of adoption and all subsequent purchases.For debt securities held at the beginning of the interim period of adoption for which OTTI was previously recognized, the entity recognizes the cumulative effect of adopting ASC 320-10-65 as an adjustment to the opening balance of retained earnings.ASC 320-10-65 is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted.The Company elected to early adopt ASC 320-10-65 effective January 1, 2009, reclassifying $1,255 of previously recognized after-tax OTTI out of retained earnings and into accumulated other comprehensive loss as a cumulative effect adjustment, representing the after-tax non-credit component of the previously recognized OTTI. On April 9, 2009, the FASB issued ASC 820-10-65-4.ASC 820-10-65-4 provides additional guidance for estimating fair value when the volume and level of activity for an asset or liability have significantly decreased, and provides guidance on identifying circumstances that indicate a transaction is not orderly.ASC 820-10-65-4 is effective for interim and annual reporting periods ending after June 15, 2009, with earlier adoption permitted.ASC 820-10-65-4 was applied to the methodology utilized by the Company to determine the fair value of its pooled trust preferred securities at December 31, 2009. 4.TREASURY STOCK The Company did not repurchase any shares of treasury stock during the six months ended June 30, 2010 and 2009.On April30, 2010, 143,083 shares of the Company's common stock were released from treasury in order to fulfill benefit obligations under the 2004 Stock Incentive Plan.The closing price of the Company's common stock on that date was $12.75.The shares were released utilizing the average historical cost method. During the six months ended June 30, 2010, the Company returned 10,176 forfeited restricted stock awards into treasury stock. 5.ACCOUNTING FOR GOODWILL The Company has designated the last day of its fiscal year as its date for annual impairment testing.The Company performed an impairment test as of December 31, 2009 and concluded that no impairment of goodwill existed.No events or circumstances have changed subsequent to December31, 2009 that would reduce the fair value of the Company's reporting unit below its carrying value.Such events or changes in circumstances would require the immediate performance of an impairment test in accordance with ASC 350. 6.EARNINGS PER SHARE ("EPS") EPS is calculated and reported in accordance with ASC 260.For entities like the Company with complex capital structures, ASC 260 requires disclosure of basic EPS and diluted EPS on the face of the income statement, along with a reconciliation of their numerators and denominators. 8 Basic EPS is computed by dividing net income by the weighted-average number of common shares outstanding during the period (weighted-average common shares are adjusted to exclude unallocated ESOP shares).Diluted EPS is computed using the same method as basic EPS, however, the computation reflects the potential dilution that would occur if outstanding in-the-money stock options were exercised and converted into common stock. The following is a reconciliation of the numerators and denominators of basic EPS and diluted EPS for the periods presented: Three Months Ended June 30, Six Months Ended June 30, (Dollars in Thousands) Numerator: Net Income per the Consolidated Statements of Operations $ Denominator: Weighted-average number of shares outstanding utilized in the calculation of basic EPS Common stock equivalents resulting from the dilutive effect of "in-the-money" outstanding stock options Anti-dilutive effect of tax benefits associated with "in-the-money" outstanding stock options ) Weighted average number of shares outstanding utilized in the calculation of diluted EPS Common stock equivalents resulting from the dilutive effect of "in-the-money" outstanding stock options are calculated based upon the excess of the average market value of the Holding Company's common stock over the exercise price of outstanding in-the-moneystock options during the period. There were 2,666,287 and 3,104,037 weighted-average stock options outstanding for the three-month periods ended June 30, 2010 and 2009, respectively, that were not considered in the calculation of diluted EPS since their exercise prices exceeded the average market price during the period.There were 2,699,614 and 3,104,037 weighted-average stock options outstanding for the six-month periods ended June 30, 2010 and 2009, respectively, that were not considered in the calculation of diluted EPS since their exercise prices exceeded the average market price during the period. 7.ACCOUNTING FOR STOCK BASED COMPENSATION During the three-month and six-month periods ended June 30, 2010 and 2009, the Holding Company and Bank maintained the Dime Community Bancshares, Inc. 1996 Stock Option Plan for Outside Directors, Officers and Employees; the Dime Community Bancshares, Inc. 2001 Stock Option Plan for Outside Directors, Officers and Employees; and the 2004 Stock Incentive Plan (collectively the "Stock Plans"), which are discussed more fully in Note 15 to the Company's audited consolidated financial statements for the year ended December 31, 2009, and which are subject to the accounting requirements of ASC 505-50 and ASC 718. 9 Stock Option Awards Combined activity related to stock options granted under the Stock Plans during the periods presented was as follows: At or for the Three Months Ended June 30, At or for the Six Months Ended June 30, (Dollars in Thousands, Except per Share Amounts) Options outstanding – beginning of period Options granted Weighted average exercise price of grants $ Options exercised - - Weighted average exercise price of exercised options - - Options forfeited Weighted average exercise price of forfeited options $ Options outstanding – end of period Weighted average exercise price of outstanding options at the end of period $ Remaining options available for grant Exercisable options at end of period Weighted average exercise price of exercisable options at the end of period $ Cash received for option exercise cost - - Income tax benefit recognized 20 - 20 - Compensation expense recognized Remaining unrecognized compensation expense Weighted average remaining years for which compensation expense is to be recognized The range of exercise prices and weighted-average remaining contractual lives of options outstanding, vested and unvested, under the Stock Plans were as follows: Outstanding Options as of June 30, 2010 Range of Exercise Prices Amount Weighted Average Exercise Price Weighted Average Contractual Years Remaining Vested Options as of June 30, 2010 $
